Citation Nr: 0517831	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-18 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a temporary total (100 percent) rating 
pursuant to 38 C.F.R. § 4.29, based on a period of 
residential treatment at a VA-approved facility, claimed from 
July 14, 1992 to September 1992.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1970 to December 1971, including service in Vietnam.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Buffalo, New York 
Regional Office (RO), which denied a claim of entitlement to 
a temporary total rating (TTR) pursuant to 38 C.F.R. § 4.29, 
based on a period of residential treatment, claimed from July 
14, 1992 to September 30, 1992, received by the veteran at a 
VA-approved private facility (COPIN House, Niagara Falls, New 
York) for service-connected post-traumatic stress disorder 
(PTSD).  The claim returns to the Board following previous 
Remands by the Board, in 1997, 2000, and April 2001.

During the pendency of this remand, the veteran submitted a 
claim for an increased evaluation in excess of 30 percent for 
his service-connected PTSD.  By a rating decision issued in 
April 2002, a 50 percent evaluation was granted, effective in 
June 2001.  The veteran did not disagree with that 
evaluation, and no claim for an increased evaluation for 
service-connected PTSD is before the Board for appellate 
review.  

During the pendency of this appeal, the veteran also sought 
service connection for diabetes mellitus, type II.  That 
claim was granted in February 2003, and the veteran did not 
disagree with any aspect of that decision, and that issue not 
before the Board.  

The veteran was scheduled for a hearing before the Board in 
July 2003.  The veteran, through his representative, 
submitted a July 2003 statement canceling his request for a 
hearing before the Board.  The veteran has been afforded his 
procedural due process right to a hearing before the Board, 
and appellate review may proceed.

The veteran was represented by the Vietnam Veterans of 
America at the time of the most recent Board remand, in April 
2001.  In June 2003, the veteran attempted to appoint another 
service organization to represent him.  However, that service 
organization declined to accept the appointment, and the 
Board so notified the veteran in May 2005.  The Board advised 
the veteran that he was currently unrepresented, and the 
Board afforded the veteran an opportunity to appoint a new 
representative.  The veteran has not responded.  The veteran 
has been notified of the status of his representation, and 
appellate review may proceed.  

The Board notes that, in February 2005, the Board received 
duplicate copies of VA clinical records for the veteran, 
apparently submitted by the veteran, covering VA treatment 
for the period from July 14, 1992 to September 30, 1992.  The 
Board has scrutinized the claims file in detail.  Each 
document received in February 2005 is already of record.  
This evidence is therefore not "new" evidence, in that it 
is already of record, and this evidence has already been 
reviewed by the agency of original jurisdiction.  Remand for 
reconsideration of the 1992 clinical records is not required, 
since those clinical records were associated with the claim 
file prior to the last final supplemental statement of the 
case, issued in April 2002.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the appellant 
have been met.

2.  While residing at COPIN House during the period at issue, 
the veteran was treated on an outpatient basis at the VA 
Medical Center, and was admitted for VA hospitalization in 
early August 1992, returning thereafter to COPIN House.

3.  The July 1992 VA contract authorizing payment to COPIN 
House for the veteran's care defines COPIN House services as 
"Halfway House" services.  


CONCLUSION OF LAW

The criteria for an award of a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 based on the 
veteran's residence at COPIN House from July 14, 1992 to 
September 1992 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 4.29, 17.63 
(2004); 38 C.F.R. §§ 17.51h, 17.53a (1992).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a temporary total rating under 
38 C.F.R. § 4.29 for his residential treatment at COPIN House 
from July 14, 1992 to September 1992.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran's claim for a temporary total rating under 
38 C.F.R. § 4.29 was first denied in 1995, nearly 10 years 
ago, but no final decision has yet been issued.  Both the 
VCAA and the implementing regulations, collectively referred 
to as "the VCAA," are applicable in the present case.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Because of the lengthy pendency and procedural history of 
this claim, the Board will not discuss in detail each 
communication to the veteran which advised him of the 
evidence necessary to substantiate his claim, or advised him 
of VA's duty to him, or advised him of the governing law and 
regulations.  The Board will summarize only those 
communications most relevant to the duty to assist the 
veteran and provide notice.  In a five-page argument 
submitted in April 1997, the veteran's representative 
indicated that the veteran's claim for benefits under 
38 C.F.R. § 4.29 should be Remanded by the Board, because the 
veteran had not been adequately notified that COPIN House had 
not submitted records as authorized by the veteran and 
requested by VA.  The veteran's representative argued that 
COPIN House was an approved hospital for purposes of 
38 C.F.R. § 4.29, and argued that a precedential opinion of 
VA's General Counsel, OGC Prec. Op. 24-91, (hereinafter, 
VAOPGCPREC 24-91) required a grant of the benefit sought.  
The Board remanded the claim in December 1997 to develop 
evidence required by these arguments.  

Following additional development, the veteran's 
representative again argued, in a 12-page Brief submitted in 
June 2000, that the claim was not ready for appellate review.  
That 12-page brief described at some length the additional 
evidence which should be obtained, and detailed the 
representative's arguments as to VA's responsibility to 
develop that evidence.  The Board's August 2000 Remand 
reflects those arguments.

The Board notes that numerous attempts were made to obtain 
the records of the veteran's treatment at COPIN House.  
Finally, in 2002, the veteran himself obtained those records 
and provided them to VA.  There is no indication that any 
additional clinical records from COPIN House are available.  
The duty to obtain clinical records has been met.  

The Board's December 1997 Remand advised the veteran that 
records of his treatment at COPIN House "must consist of 
more than the admission summary, monthly progress reports and 
the discharge summary/after care plan" which had been 
associated with the claims file, but must also include 
"actual reports of treatment during the veteran's stay, 
which should also include a report of all medications 
administered . . . and identification of all medical care 
professionals who have administered medication and/or 
treatment to the veteran at COPIN [H]ouse." 

The Board's April 2001 Remand specifically noted, again, that 
actual treatment records from COPIN House, rather than brief 
summaries, were required to determine whether the veteran's 
treatment there was consistent with hospitalization for 
purposes of 38 C.F.R. § 4.29.  The Board's April 2001 Remand 
also specifically advised the veteran of the enactment of the 
VCAA and the general provisions of that act.  Following the 
Board's April 2001 Remand of the claim, by letters dated in 
May 2001 and in July 2001, the veteran was afforded the 
opportunity to authorize release of his clinical records at 
COPIN House.  

In October 2001, the RO contacted the veteran by telephone to 
follow-up the veteran's lack of response to the May 2001 and 
July 2001 requests for authorization of release of records 
from COPIN House.  The veteran indicated he would submit 
authorization for release of COPIN House records, and the RO 
sent him the appropriate form.  However, the authorizations 
for release of records returned by the veteran did not 
include an authorization covering COPIN House, and the RO so 
informed the veteran by mail, in a letter issued in December 
2001.  In March 2002, the veteran submitted the records.  

In April 2002, the RO issued a letter to the veteran which 
specifically advised him of the enactment of the VCAA, the 
general provisions of that act and duties owed to the veteran 
by VA.  Although this letter was issued in response to the 
veteran's claim for service connection for diabetes mellitus, 
the contents of this letter were sufficient to advise the 
veteran of VA's duties under VCAA, including as applicable to 
the claim for a temporary total rating under 38 C.F.R. 
§ 4.29.  Following the submission of these records, the RO 
issued a supplemental statement of the case (SSOC) in April 
2002 which explained why the additional clinical records from 
COPIN House failed to establish entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.29.  The veteran then 
corresponded with a Member of the United States House of 
Representatives.  VA's response to that congressional inquiry 
was provided to the Congressman and to the veteran's 
representative at that time.

The record establishes that the appellant has been clearly 
notified of the evidence required to substantiate his claim, 
of the provisions of the VCAA, of VA's duty to assist him to 
obtain evidence, of the types of evidence VA would assist him 
to obtain, and of his responsibility to submit or identify 
evidence.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant prior to readjudication of his claim, 
although the appellant was, of course, notified of denials of 
the claims without notice of the VCAA during the 10-year 
pendency of the claim on appeal, including more than 5 years 
prior to the enactment of the VCAA.  However, the appellant 
did receive notice of the VCAA in the Board's April 2001 
Remand and thereafter.  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the appellant did not 
receive notice of the provisions of the VCAA and of the 
criteria for service connection prior to the initial 
rating decision, because the VCAA had not yet been 
enacted at that time.  

However, the multiple communications to the veteran and 
arguments submitted to the Board from the veteran's 
representative in the past, have satisfied the duty to 
notify the appellant of each and every provision of the 
VCAA.  The current decision in Pelegrini II noted that a 
VCAA notice consistent with 38 U.S.C. § 5103A and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  As the Board has 
described above, the veteran has been afforded numerous 
opportunities to authorize VA to obtain evidence on his 
behalf, and has declined to provide such authorization.  

The veteran has been notified, including through multi-
page arguments filed by his representative at the time 
of prior Board remands, of the evidence required to 
substantiate the claim, and the veteran's representative 
strenuously argued that VA had breached the duty to 
assist the veteran by filing to obtain evidence from 
COPIN House.  However, the veteran submitted additional 
evidence.  The Board finds that the requirements set 
forth in Pelegrini II have been satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the appellant.  See Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claim at issue here.  

Factual background

The veteran was granted service connection for his PTSD by an 
October 1990 rating decision.  Initially, a 10 percent 
evaluation was assigned; currently, a 50 percent evaluation 
is assigned for the veteran's service-connected PTSD.  The 
record establishes that VA authorized halfway house services 
at COPIN House in Niagara Falls, New York, from July 14, 
1992, through August 12, 1992, and extended that 
authorization for 30 days, through September 12, 1992. 

Records from COPIN House reflect that the veteran was to 
attend a group therapy session daily except on Sunday.  His 
treatment plan included supportive therapy for the veteran 
and for his wife.  The initial treatment plan reflects that 
the veteran was currently employed as a deputy sheriff.  A 
medication sheet discloses that the veteran and a COPIN House 
employee initialed daily that he received medications from 
July 21, 1992 through September 9, 1992.  The only exceptions 
noted are for July 31, August 1, August 2, August 7, August 
8, August 15, August 16, August 21 through August 29, and 
September 5 through 7, when the veteran was on pass.  

COPIN House clinical records include an initial assessment, a 
treatment plan, monthly notes, a discharge summary, and three 
notations on a physician's order sheet, one with a nursing 
note also, but do not include daily nursing notes, weekly or 
monthly records of counseling or group therapy sessions 
attended, or the like.

VA clinical records reflect that the veteran sought VA 
emergency department treatment on July 17, 1992, on referral 
from COPIN House, to be evaluated for use of medication to 
treat his depression.  The provider noted that the veteran 
was handling his job "well."  The veteran was then seen by 
a physician from the Department of Psychiatry, and Sertraline 
was prescribed.  July 1992 VA outpatient treatment notes 
thereafter reflect the veteran's assignments for various VA 
health care providers.  

The summary of VA hospitalization from August 10, 1992 to 
August 12, 1992 reflects that the veteran was referred for 
assessment for a VA inpatient PTSD screening program.  The 
clinical notes reflect that the veteran had been attending 
group therapies at COPIN House.  The veteran's August 10 
evaluation note reflects that the veteran requested 
assignment to VA providers who could see him in the mornings, 
as he was working from 1:30 p.m. to 9:30 p.m.  An August 12, 
1992 progress note reflects that the veteran did not feel a 
"pressing need" to be an inpatient because he "does not 
have enough accrued leave time on job."  It was noted that 
the veteran was currently "in" COPIN House.  

A March 1995 letter from Sharon L. McGrath, RN-C, Clinical 
Director, states that the veteran was a resident at COPIN 
House from July 14, 1992 to September 12, 1992.  Ms. McGrath 
stated that, during that time, the veteran was compliant with 
all aspects of the program, and participated in group 
therapy, individual counseling, and performed household 
chores.  The letter noted that medication provided minimal 
relief of symptoms.  

A January 1997 letter from COPIN Foundation, Inc., stated 
that the veteran had been treated as "an in-patient" at 
C.O.P.I.N. House "from July 14, 1992 - December 9, 1997."

Applicable law and regulations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A 
temporary total disability rating will be assigned when a 
service-connected disability requires hospital treatment in a 
VA hospital or an approved hospital, or hospital observation 
at VA expense, for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.

A precedent opinion of the VA General Counsel, VAOPGCPREC 24-
91, holds that the establishment of therapeutic communities 
and similar training facilities for the rehabilitation of 
patients with psychiatric problems or suffering from alcohol 
or drug abuse or for spinal cord injury patients is legally 
authorized as part of VA's hospital care program.

Analysis

The veteran contends that VA paid for his treatment at COPIN 
House, and the July 1992 authorization for payment, signed by 
VA's Chief of Psychiatry, establishes that the veteran's 
contention in this regard is correct.

The veteran contends that his residence in COPIN House during 
the pertinent time period constituted hospitalization, for 
purposes of authorizing a temporary total rating based on 
hospitalization.  However, the July 1992 authorization for 
payment reflects authorization for "halfway house" 
services, not hospitalization.  VA regulations do not define 
what a "halfway house" is, but do define "community 
residential care."  38 C.F.R. § 17.61, 17.62, 17.63 (2004); 
38 C.F.R. §§ 17.51h, 17.51i (1992).  The regulation, both 
currently and as codified in 1992, restricts community 
residential care to veteran who are not in need of 
hospitalization.  

While VAOPGCPREC 24-91, does, as the veteran's representative 
contended in prior arguments, conclude that VA had authority 
to establish halfway houses as part of VA's hospital care 
program, the opinion does not say that residence in such 
facilities would constitute "hospital treatment" in an 
"approved hospital" or "hospital observation" for purposes of 
38 C.F.R. § 4.29.  Rather, the opinion reflects a scenario 
where a veteran would reside at the halfway house or other 
facility while continuing to be "carried" as an inpatient at 
a VA hospital.  In the instant case, the veteran was not 
"carried" as an inpatient at the VA hospital.  Instead, he 
was treated as an outpatient.  Therefore, VAOPGCPREC 24-91 
does not dictate, or even support, a conclusion that 
residence at COPIN House constituted "hospital treatment" in 
an "approved hospital," or "hospital observation."

The term "hospital observation" is not defined in the law or 
regulations.  However, VA regulations do spell out when 
hospital observation is authorized.  Hospitalization for 
observation and physical (including mental) examination may 
be effectuated when requested by an authorized official or 
when found necessary in examination of the following persons: 
claimants or beneficiaries of VA for purposes of disability 
compensation, pension, participation in a vocational 
rehabilitation program under 38 U.S.C.A. 1711(a), and 
government insurance; claimants referred to a diagnostic 
center for study to determine the clinical identity of an 
obscure disorder; VA employees when needed to determine their 
fitness to perform their official duties; claimants or 
beneficiaries of other Federal agencies under certain 
circumstances; and pensioners of nations allied with the 
United States in World War I, and World War II.  38 C.F.R. § 
17.41 (2004).

It has not been alleged, nor is their any evidence, that the 
veteran falls, or fell, into any of the categories described 
in 38 C.F.R. § 17.41.  Accordingly, his stay at COPIN House 
could not have been intended as a period of "hospital 
observation," and the Board cannot find that it met the 
criteria for a period of "hospital observation."

During the veteran's treatment at COPIN House, in early 
August 1992, when the veteran reported that medications 
prescribed by VA in July 1992, earlier in the veteran's COPIN 
House stay, had not been effective, the veteran was evaluated 
at the VA Medical Center, and was admitted for VA 
hospitalization.  The discharge summary from the VA 
hospitalization reflects that the veteran planned to return 
to COPIN House.  

The evidence reflects that the veteran continued to work 
during his treatment at COPIN House, and that he did not have 
sufficient leave accrued from his job to be admitted for VA 
inpatient hospitalization.  There is no evidence that the 
intensity of treatment at COPIN House was equivalent to 
hospital treatment.  To the contrary, the COPIN House records 
for August 10, 1992 through August 12, 1992 reflect that the 
veteran received medications at COPIN House (with initials 
later crossed out), and do not even reflect that the veteran 
was on pass or leave from the facility, or otherwise absent 
from the facility, when the record clearly establishes that 
the veteran was hospitalized at the VA Medical Center and 
could not have been at COPIN House.

Although a March 1995 letter states that the veteran was a 
resident at COPIN House from July 14, 1992 to September 12, 
1992, and participated in the treatment program during that 
time, this statement is not an opinion that the veteran's 
stay at COPIN House constituted "hospital treatment" at an 
"authorized hospital" or "hospital observation."  Likewise, 
the January 1997 letter from COPIN House which states that 
the veteran was an "in-patient" at COPIN House is not 
equivalent to an opinion that inpatient status at that 
facility constituted "hospitalization" for purposes of 
38 C.F.R. § 4.29.  While these items of evidence are 
favorable to the veteran, this evidence is unpersuasive.  The 
fact that VA paid for his care is not evidence that the care 
should be considered "hospitalization," especially since 
the payment voucher notes that the payment is for halfway 
house services, not for hospital services.

The lack of specific evidence as to the veteran's daily 
treatment or therapy at COPIN House is unfavorable to a 
determination that the veteran's treatment there was 
equivalent to "hospitalization" for purposes of 38 C.F.R. 
§ 4.29.  The evidence that the veteran continued to work 
while residing at COPIN House is unfavorable to a 
determination that his stay there should be treated as 
"hospitalization" for purposes of 38 C.F.R. § 4.29.  

In addition, the regulatory definition of community 
residential treatment as a type of care restricted to an 
individual who does not require hospitalization is 
unfavorable to the veteran's claim for a temporary total 
evaluation for hospitalization for residential treatment.  
The fact that the veteran required admission to the VA 
Medical Center for inpatient hospitalization, despite the 
fact that he was receiving inpatient residential care at 
COPIN House, is unfavorable to the claim.  The Board finds 
these items of evidence and these regulatory definitions far 
more persuasive than any other evidence of record.

The preponderance of the evidence is against the veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  A 
temporary total rating under 38 C.F.R. § 4.29 for the stay at 
COPIN House from July 12, 1992 to September 1992 is denied.


ORDER

Entitlement to a temporary total hospitalization rating based 
on residence at COPIN House from July 14, 1992 to September 
1992, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


